DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/20 has been entered.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 11/30/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner. 

Response to Amendment
4.	As per Applicant’s instruction as filed on 11/30/20, claim 1 has been amended, and claims 5-6 and 13 have been canceled.

Response to Remarks
5.	Applicant’s remarks with respect to currently pending amended claims as filed on 11/30/20 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.  
	Furthermore, as per Applicant’s remarks with respect to original claimed features with respect to claim 7, the Examiner basically maintains the rejection in view of the reasons as previously discussed in the last Office action as filed on 09/01/20.



Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

7.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-4 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over SHIMIZU (2018/0309962 A1) in view of Lin (5,956,181), Zhang et al (2014/0114534 A1), Besson (2016/0280136 A1), and DEMIRDJIAN (2011/0074916 A1). 
Regarding claim 1, SHIMIZU discloses an image display apparatus comprising:
a controller (48, 51) that is programmed to synthesize a rear image (24), a first rear side image (from 22, 72, 75) and a second rear side image (from 21, 71) to generate a synthesized image, wherein the rear image is captured by a rear imager (24) that is configured to image a rear area located at the rear of a vehicle, the first rear side image is captured by a first rear side imager (21) that is configured to image a first rear side area located at the rear and either one of the right and the left of the vehicle, and the second rear side image is captured by a first rear side imager (22) that is configured to image a second rear side area located at the rear and the other one of the right and the left of the vehicle (Figs. 5-7; paras. [0048-0050], [0062-0066]); 


a display (44) that is configured to display the synthesized image (Fig. 5); and
the controller being programmed to vary a proportion/size/dimension (by including 75) of each of a rear image area, a first rear side image area, and a second rear side image area to the synthesized image on the basis of a first information and a second information when the controller generates the synthesized image (Fig. 7; paras. [0063-0066]), wherein the rear image area is an area in which the rear image is displayed (using 22) in the synthesized image (Fig. 7; para. [0066]), the first rear side image area (71) is an area in which the first rear side image is displayed in the synthesized image, the second rear side image area (72) is an area in which the second rear side image is displayed in the synthesized image (Fig. 7), the first information is an information relating to a first turn that the vehicle travels toward either one of the right and the left and the second information is an information relating to a second turn Indicator that is configured to operate to inform that the vehicle travels toward the other one of the right and the left (Fig. 7; para. [0064]), and
the controller is programmed to vary the proportion/size of the second rear side image area to the synthesized image so that the proportion of the second rear side image area to the synthesized image becomes zero when the first information shows that the first turn indicator operates and the second information shows that the second turn indicator does not operate 
(in case of the first turn (right), implies no turning to the second turn (left), therefore there is no change to the second rear side image area, which is implied and considered to be zero (hence no image proportion for the second rear side image area), since the vehicle can only turn either the first turn (right) or the second turn(left)) (Fig. 7; paras. [0062-0070]), wherein
the controller is programmed to vary/change an image angle of at least one of a first image part and a second image part on the basis of the first information and the second information when the controller generates the synthesized image, wherein 
the first image part is an image part that is one portion of the synthesized image and that corresponds to the rear image (from 24), and 
the second image part is an image part that is one portion of the synthesized image and that corresponds to the first rear side image (72, 75),
so that an image angle of the second image part, when the first (turn) information shows that the first turn indicator operates and the second information (implying the opposite turn with respect to the first turn) shows that the second turn indicator does not operate in large in comparison with an image angle of the second Image part (because it is not turning that way),
when the first information shows that the first turn indicator does not operate and the second information shows that the second turn indicator does not operate 
(in a case when the first turn (right) indicator and the second turn (left) indicator does not operate, which implies no turning either to the first turn (right) or to the second turn (left), which means going straight, therefore there is no change other than the fact that the image angle of the second image part, when the first (turn) information shows that the first turn indicator operates and the second information shows that the second turn indicator does not operate in large in comparison with an image angle of the second Image part, (because it cannot turn both ways at same time) (Fig. 7; paras. [0064-0065], [0067-0070]).
SHIMIZU does not seem to particularly/explicitly disclose: 
wherein the rear imager captures images viewable by a rear view mirror and functions as a substitute for the rear view mirror, 
wherein the first rear side imager and the second rear side imager capture images viewable by side view mirrors and function as a substitute for the side view mirrors; and
a display that forms an electronic mirror in an interior cabin of the vehicle that is configured to display the synthesized image,
the first turn indicator that is configured to operate to inform that the vehicle travels toward either one of the right and the left; and
the second turn indicator that is configured to operate to inform that the vehicle travels toward the other one of the right and the left.
However, Lin teaches two way mirror with dual functions of rear view mirror (2) and video displayer (2) comprising providing alternately both a conventional reflected image and a video image, so that the rear view mirror functions as a substitute for the rear view mirror, wherein an imager/camera (14) captures images viewable by the rear view mirror (2), so that the display device (2) provides/displays alternately both the conventional reflected image and the video view of the area outside of the vehicle (abs.; Figs. 3-5 and 11; col. 3, lines 51-67; col. 1, lines 51-53).
Furthermore, Zhang et al teaches dynamic rearview mirror display features at least comprising: 
a rear imager/camera (16) captures images viewable by a rear view mirror (24), wherein a first rear side imager/camera (18) and a second rear side imager/camera (20) capture images viewable by the rear view mirrors, and a display (24) that forms an electronic mirror in an interior cabin of the vehicle that is configured to display a synthesized (by image stitching) image, thereby the rearview mirror display dynamically displays captured images    (abs.; Figs. 1-2 and 20; paras. [0005], [0037]).
Moreover, Besson teaches active-tracking vehicle systems/methods for generating adaptive image at least comprising: 
a first/left rear side imager (138) and a second/right rear side imager (inherency emphasized) capture images viewable (when active mode) by side view mirrors (140) and function as a substitute (when passive mode) for the side view mirrors (paras. [0073-0087]); and
a display (140) that forms an electronic mirror that is configured to display the synthesized image, so as to generate from at least one captured image, the mirror image as the mirror image would have been experienced by the observer if a virtual side mirror surface had been a mirror (abs.; paras. [0010-0011], [0018-0019]).
Moreover, DEMIRDJIAN teaches control system/unit and methodology of adapting 3D panoramic views of vehicle surroundings comprising a right/first turn indicator that is configured to operate to inform that the vehicle travels toward either one of the right and the left, and a left/second turn indicator that is configured to operate to inform that the vehicle travels toward the other one of the right and the left in order to determine a driver’s intentions or potential risks (para. [0039]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image display apparatus as taught by SHIMIZU to incorporate/combine Lin, Zhang et al, and Besson’s teachings as above so that the rear imager captures images viewable by the rear view mirror and functions as the substitute for the rear view mirror, wherein the first rear side imager and the second rear side imager capture images are viewable by side view mirrors and function as the substitute for the side view mirrors, and the display forms the electronic mirror in the interior cabin of the vehicle that is configured to display the synthesized image, so that the display device provides/displays alternately both the conventional reflected image and the video view of the area outside of the vehicle, dynamically displays captured images, and display the synthesized image, so as to generate from at least one captured image, the mirror image as the mirror image would have been experienced by the observer if a virtual side mirror surface had been a mirror, and 
further incorporate/combine DEMIRDJIAN’s teaching as above so that the right/first turn indicator is configured to operate to inform that the vehicle travels toward either one of the right and the left and the left/second turn indicator that is configured to operate to inform that the vehicle travels toward the other one of the right and the left in order to determine a driver’s intentions or potential risks.
Regarding claim 2, SHIMIZU discloses receiving/determining a steered angle of a steered wheel of the vehicle and subsequently estimating bending angle of vehicle from the steered angle of the steered wheel (Fig. 11, S2  and S3), and
the controller is programmed to vary/change the proportion of the first rear side image area to the synthesized image so that the proportion of the first rear side image area to the synthesized image (is varied/changed),
when the first information shows that the first turn indicator operates is larger (implies greater steering/bend angle) than the proportion of the first rear side image area to the synthesized image (a default mode when there is no steering/bend angle), and
when the first information shows that the first turn indicator does not operate (implies no steering/bend angle) (Fig. 11; paras. [0065], [0067-0068]).
Regarding claim 3, SHIMIZU discloses receiving/determining a steered angle of a steered wheel of the vehicle and subsequently estimating bending angle of vehicle from the steered angle of the steered wheel (Fig. 11, S2  and S3), and
the controller is programmed to vary/change the proportion of the first rear side image area (75) to the synthesized image so that the proportion of the first rear side image area to the synthesized image becomes larger as a steered angle of a steered wheel of the vehicle toward either one of the right and the left becomes larger (using opposite analogy of the case of the bending angle being small …,) (paras. [0065], [0067-0068]).
Regarding claim 4, SHIMIZU discloses receiving/determining a steered angle of a steered wheel of the vehicle and subsequently estimating bending angle of vehicle from the a steered angle of a steered wheel (Fig. 11, S2  and S3), and
the controller is programmed to vary/change the proportion of each of the rear image area and the first rear side image area to the synthesized image (S8) on the basis of the first information when a steered angle of a steered wheel of the vehicle toward either one of the right and the left is larger than a predetermined first threshold value (S7, theta > theta th), wherein the controller is programmed not to vary/change the proportion of each of the rear image area and the first rear side image area to the synthesized image when the steered angle is smaller than the first threshold value (S5, theta < theta th) (Fig. 11, paras. [0075-0077]).



9.	Claims 7-12 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over SHIMIZU (2018/0309962 A1) in view of Lin (5,956,181), Zhang et al (2014/0114534 A1), Besson (2016/0280136 A1), and DEMIRDJIAN (2011/0074916 A1) as previously discussed in the last Office action as filed on 09/01/20.

Conclusion
10.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Schofield et al (5,670,935), Rearview vision system for vehicle including panoramic view.

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed Shawn An whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

12.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483